Citation Nr: 0518051	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-28 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for dermatophytosis of the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 decision by the RO 
which denied service connection for PTSD and an increased 
rating for dermatophytosis of the hands and feet.  

By rating action in March 2004, the RO denied service 
connection for seborrheic dermatitis and psoriasis.  The 
veteran and his representative were notified of this decision 
and did not appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

3.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  

5.  The veteran's dermatophytosis of the feet does not 
encompass an area in excess of 144 square inches (929 sq. 
cm.) or greater, nor does he require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, Part 4, including Diagnostic 
Codes 7813-7806 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in March 2003, prior to the 
August 2003 adjudication of his claims, and he was provided 
with the law and regulations pertaining to VCAA in the March 
2004 supplemental statement of the case.  The veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  

The veteran's claim was received in January 2003.  The Board 
concludes that information and discussions as contained in 
the August 2003 rating decision, the October 2003 and March 
2004 statements of the case, the October 2003, March, June, 
October, and November 2004 supplemental statements of the 
case (SSOC), and in the letter sent to the veteran in March 
2003 have provided him with sufficient information regarding 
the applicable regulations.  The veteran also testified at an 
RO hearing in January 2004, and at a video conference hearing 
before the undersigned member of the Board in March 2005.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the March 2003 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claims and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The available service medical records show no complaints, 
abnormalities, or diagnosis referable to any psychiatric 
problems.  The veteran's separation examination in January 
1946 showed his psychiatric status was normal.  The veteran's 
WD AGO Form 53 (Honorable Discharge Document) reflects that 
he served in the European Theater of Operation During World 
War II.  His military occupational specialty was assistant 
squad leader, and he served in the Rhineland, northern 
France, and Normandy.

The veteran made no mention of any psychiatric problems on 
his original application for VA compensation benefits 
received in January 1946, or when examined by VA in July 
1949, May 1954, or August 1955.  In fact, in August 1955, his 
psychiatric state was described as "normal".  The first 
reported treatment for any psychiatric problem was at a non-
VA hospital in March 1976.  The records indicated that the 
veteran was referred to the psychiatric clinic for 
depression.  At that time, the veteran reported a brief 
period of depression about 10 to 14 years earlier following 
the death of two siblings and his mother.  He became 
distressed about six months prior to the referral after his 
wife had left him.  The impression was manic-depressive 
illness, unipolar type.  The records show that the veteran 
was seen on an outpatient basis periodically through July 
1980 and treated with medications.  The progress notes do not 
show any complaints or references to symptoms or problems 
related to his experiences in World War II.  

A letter from the Department of the Army, received in April 
1992, indicated that the veteran's request for the Purple 
Heart Award was denied in 1986.  Additional efforts to 
research morning reports and clinical records by the National 
Personal Records Center (NPRC) were unsuccessful.  Based on 
the available evidence, the Department of the Army concluded 
that the veteran was not entitled to a Purple Heart Award.  

In a statement received in April 2003, the veteran reported 
that he was wounded during combat when the truck he was 
riding in was hit by enemy fire and rolled over.  He reported 
that he was involved in recovering hundreds of bodies from 
the English Channel after the invasion of Normandy, helped 
cut down dead paratroopers with live hand grenades in their 
hands, and was responsible for guarding German prisoners who 
were enlisted to bury soldiers killed in action during the 
invasion.  

On VA psychiatric examination in June 2003, the veteran 
reported that he was involved in three major campaigns during 
World War II and sustained a shrapnel wound to the back for 
which he was awarded the Purple Heart.  He reported 
nightmares of his combat experiences since his discharge from 
service which had become progressively worse since 1988.  He 
denied any history of individual or group psychotherapy prior 
to talking with a VA psychiatrist beginning about five or six 
years earlier.  The examiner concluded that, based on the 
veteran's wartime experiences and current symptoms, the 
diagnosis of PTSD was appropriate.  

A response to the RO's request for the veteran's service 
personnel records from the National Personal Records Center 
(NPRC) in June and August 2003 indicated that an extensive 
and thorough search for the records had been unsuccessful.  
The response indicated that the records either did not exist, 
that they were not at the Records Center, or that further 
efforts to locate them would be futile.  

The evidentiary record includes numerous VA and private 
medical records, associated with the claims file at various 
times during the pendency of the appeal, showing treatment 
for various maladies, including anxiety, depression, and 
other psychiatric symptoms from 1984 to 2004.  The records 
reflect complaints of depression, stress, and anxiety related 
to various troubles, including financial, legal, medical, and 
personal problems.  The predominant diagnosis was generalized 
anxiety disorder.  Other diagnoses included narcissistic 
personality, dysthymic disorder, and in September 2004, 
bereavement following the death of his wife.  A progress note 
in May 2003 ruled out PTSD.  

A letter from a private physician specializing in internal 
medicine and nephrology, dated in March 2005, indicated that 
the veteran was hospitalized for vertigo, insomnia, and 
severe anxiety.  The physician opined that the veteran 
appeared to have classic symptoms of PTSD related to service.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1110 (2004).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

PTSD

Initially, the Board notes that the veteran's service 
personnel records and some medical records are unavailable 
for review.  The RO made at least two attempts to obtain all 
of his service records from the National Personal Records 
Center (NPRC), but was informed that there were no records 
pertaining to the veteran.  

Where service records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401 (1991); see also 38 U.S.C.A. § 5107(a) (West 
2002).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  The RO, aware of this 
heightened duty to assist, notified the veteran of alternate 
sources of evidence that may be utilized and he was afforded 
an opportunity to provide any additional evidence.  

Every effort has been made assist the veteran to obtain 
evidence from all identified sources.  No reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  The Board is satisfied 
that there are no additional records within the control of 
the VA or any other identified governmental agencies 
pertinent to the veteran's claim.  Thus, the VA has met its 
duty to notify and assist under the VCAA.  38 U.S.C.A. 
§ 5103A(a)(2).  Furthermore, the absence of any records is 
not critical to the outcome of the veteran's claim.  That is, 
he does not contend that there is any additional probative 
information in the missing records which can not be discerned 
from evidence already in the claims file.  Accordingly, it is 
concluded that the veteran would not be prejudiced by the 
Board proceeding with the adjudication of his claim.  

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

The veteran's discharge certificate showed that he was in the 
Quartermaster Corps and assigned to the 561st Quartermaster 
RMD Company.  The veteran was not authorized to wear the 
Combat Infantry Badge and did not receive any awards or 
decorations denoting combat.  Since the veteran did not 
engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists of a diagnosis of PTSD by a VA physician and a 
private nephrologist which were based entirely on the 
veteran's self-described history of unverified events in 
World War II, and his assertion that he was wounded in combat 
and awarded a Purple Heart, facts which are clearly 
contradicted by the record.  It should be noted that the 
Department of the Army twice denied the veteran's request for 
an award of the Purple Heart, most recently in February 1989, 
on the basis that there was no evidence that he was wounded 
in combat action.  Furthermore, the Board notes that a VA 
psychiatrist who has been treating the veteran since February 
2000, specifically ruled out a diagnosis of PTSD in May 2003.  

The Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions of a 
psychiatrist that alleged PTSD had its origins in service.  
This is particularly true where there has been a considerable 
passage of time between punitive stressful events recounted 
by a veteran and the onset of alleged PTSD.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Thus, the Board finds the two favorable opinions 
are of little probative value and do not rise to competent 
evidence relating any current psychiatric disorder to 
service.  

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during military service.  There was no mention of 
any psychiatric problems at the time of his separation 
examination in 1946, and his psychiatric status was normal at 
that time.  

Although the veteran now claims that he has had nightmares 
and vivid recollections of his wartime experiences since 
service, he made no mention of any such problems on his 
original application for VA compensation in January 1946, or 
when examined by VA in July 1949, May 1954, or August 1955.  
In fact, when he was first treated for psychiatric problems 
in 1976, he described a brief period of depression in the 
early to mid-1960's after the death of two siblings and his 
mother, and said that his recent depression began about six 
months earlier when his wife left him.  He made no mention of 
any problems related to any wartime experiences.  Likewise, 
VA treatment records from 1987 to 2003, show that he was seen 
on numerous occasions for depression and anxiety related 
primarily to financial, legal, and health problems, but made 
no mention of any problems related to service.  The 
predominant diagnosis was generalized anxiety disorder.  The 
first complaints of symptoms related to PTSD were noted on a 
VA progress note in May 2003, some four months after he filed 
his claim for service connection.  As noted above, despite 
the reported symptoms, the treating psychiatrist ruled out a 
diagnosis of PTSD.  

Furthermore, the Board finds that the inconsistencies in the 
veteran's statements concerning his current symptoms and 
claimed stressors raises serious questions as to his 
credibility.  His description stressors during service do not 
involve any particular event that can be verified through 
U.S. Armed Services Center for Unit Records Research (CURR).  
For example, the veteran testified that he was personally 
involved in retrieving dead soldiers from the waters off the 
beaches in Normandy, cutting down dead paratroopers from 
trees, and guarding German prisoners who were used to bury 
the fallen soldiers.  While these events are not capable of 
verification, the Board finds it highly unlikely that the 
veteran could have been involved in both retrieving the dead 
from the water and cutting down paratroopers from trees who 
were dropped behind enemy lines prior to the invasion, far 
from the beaches.  Furthermore, the veteran testified that 
his primary duty assignment was to bring supplies to front 
line troops.  It seems unlikely then, that he would have been 
diverted from his primary duty during a combat offensive to 
guarded prisoners on burial detail, particularly since his 
duty assignment was with the Quartermaster Corps and not the 
military police or regular infantry.  

The veteran also claimed that he sustained a shrapnel wound 
to his back in combat when a truck he was riding in was hit 
by enemy fire.  However, in a letter received in April 1948, 
he reported that he sustained a back injury when the truck 
overturned.  He never claimed to have come under enemy fire 
or to have sustained a shrapnel wound.  In fact, a buddy 
statement from another soldier who was also a passenger in 
the truck, received in June 1949, stated that the driver of 
the vehicle had told him and the veteran that he hadn't slept 
in 24 hours and that he had fallen asleep at the wheel when 
he drove off the road and down an embankment.  The fact that 
the veteran is fully aware of the circumstances surrounding 
the truck accident, but continues to assert that it was 
caused by enemy fire suggests that either his memory is 
failing or that he is simply not credible.  

The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  
Furthermore, in this case, the information provided by the 
veteran to his medical care providers was inconsistent and 
contradictory, and must be considered suspect.  

After review of all of the evidence of record, the Board 
finds the veteran's assertions regarding his experiences in 
service are not credible.  Additionally, there is no medical 
evidence of a diagnosis of PTSD based on any recognized 
stressor and the constellation of symptoms associated with 
that disorder.  Inasmuch as there is no credible supporting 
evidence to corroborate the occurrence of the alleged 
stressors, the claim must be denied.  

Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

By rating action in December 1949, service connection was 
established for dermatophytosis of the hands and feet and a 
10 percent evaluation assigned from June 16, to November 17, 
1949, and a 30 percent evaluation from November 18, 1949.  
The rating was subsequently reduced to 10 percent, effective 
from March 16, 1955, and has remained in effect ever since.  

The veteran's dermatophytosis of the hands and feet is rated 
10 percent disabling under Diagnostic Code (DC) 7813.  Under 
this code, the disorder must be evaluated under the rating 
codes for scars or dermatitis (DC 7806) depending upon the 
predominant disability.  

For an evaluation in excess of 10 percent under the rating 
criteria for scars, the evidence would have to show the 
following:  

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004)

DC 7806 for dermatitis or eczema provides as follows:  

7806
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 
 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  

Initially, the Board notes that the veteran has additional 
skin disorders of seborrheic dermatitis and psoriasis 
involving various areas of his body, including his scalp, 
back, buttock, and groin area.  However, service connection 
for the additional skin disorders was denied by the RO in 
March 2004.  The veteran was notified of this decision and 
did not appeal.  Accordingly, the additional skin disorders 
can not be considered in determining the appropriate rating 
for the service-connected dermatophytosis of the hands and 
feet.  

The veteran was examined by VA on two occasions during the 
pendency of this appeal.  The first examination in June 2003 
revealed peeling skin and thickened toenails with erythema on 
the soles on the feet.  The second and more comprehensive VA 
skin examination in February 2004, included a detailed 
description of the veteran's medical history and clinical 
findings, including the numerous private medical reports of 
record.  Moreover, no pertinent abnormalities of the hands 
and feet were noted on examination.  

The evidentiary record also includes numerous private and VA 
medical records showing treatment for skin problems from 1995 
to the present.  However, with respect to the veteran's hands 
and feet, other than occasional burning and itching in his 
toes, the reports do not show any significant abnormal 
findings.  In fact, most of the records showed that his feet 
and hands were clear.  A May 2004 letter from the veteran's 
private dermatologist addressed primarily the additional skin 
abnormalities and the problems they caused.  Other than 
recurrent tinea pedis, which required application of topical 
creams on a regular basis, the dermatologist did not report 
any abnormal findings relating to his hand or feet, or 
indicate that systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required.  

Under DC 7801, the veteran's dermatophytosis of the hands and 
feet are not shown to involve an area exceeding 12 square 
inches (77 sq. cm.).  Furthermore, the evidence does not show 
the need for systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  

In the absence of greater severity of the veteran's 
dermatophytosis of the hands and feet, the 10 percent rating 
currently assigned is entirely appropriate and fully comports 
with the applicable schedular criteria.  Accordingly, the 
Board finds no basis for the assignment of an evaluation in 
excess of 10 percent under any of the other provisions of the 
rating schedule.  


ORDER

Service connection for PTSD is denied.  

An increased evaluation for dermatophytosis is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


